GREGORY DENSTON, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 484, 2008.
Supreme Court of Delaware.
January 7, 2009.

ORDER
JACK B. JACOBS, Justice.
This 7th day of January 2009, it appears to the Court that, on December 8, 2008, the appellant filed a motion to dismiss his own appeal. The State did not file a response to the motion within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rule 3(b)(2)(b), that the within appeal is DISMISSED.